Appeal by defendant from a judgment of the Supreme Court, Kings County (Maraño, J.), rendered May 17, 1983, convicting him of criminal sale of a controlled substance in the fourth degree and criminal possession of a weapon in the third degree, upon his plea of guilty, and imposing sentence.
Judgment affirmed.
The limited inquiry made by the court prior to denying defendant’s motion to withdraw his plea was appropriate and, under the circumstances, it was within the court’s discretion to deny the motion without a formal hearing (see People v Tinsley, 35 NY2d 926). Niehoff, J. P., Boyers, Lawrence and Fiber, JJ., concur.